Exhibit 10.42

 

RESDEVCO LTD.

 

 

Commercialization Rights of LO2A in China

 

Resdevco Ltd. and Wize Pharma Ltd. hereby agree that Wize Pharma’s sole rights
to commercialize LO2A in China, as declared in the letter from Resdevco, dated,
September 6, 2017, shall be limited to one year if by September 6, 2018, Wize
Pharma has not signed a distribution agreement of LO2A eye drops in China.

 



/s/ Prof. S. Dikstein   September 25, 2017 Resdevco Ltd   Date       /s/ Wize
Pharma Ltd.   September 25, 2017 Wize Pharma Ltd.   Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

P.O.B. 3338, Jerusalem, Israel

Tel. and Fax: 972-2-6524734

 